Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:32:29   Doc 397-1   Pg. 1 of
                                         2




                        EXHIBIT A
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:32:29   Doc 397-1   Pg. 2 of
                                         2



                                   EXHIBIT A
           PROFESSIONALS PROVIDING SERVICES DURING REPORTING PERIOD
             PROFESSIONAL                                 RATE
            Richard Feferman                    $20,000 Flat Monthly Rate
               Alan Myers                            $240 Per Hour
